DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 2 are amended. Claims 3-5 and 11-14 are cancelled. Claims 24 and 25 are withdrawn. Claims 1-2, 6-10 and 15-23 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 112(d) have been fully considered and are persuasive. The rejections of 8/10/2020 are overcome.

Specification
The amendment filed 10/19/2015 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The incorporation by reference to the foreign priority document in the related applications section added to page 1 of the specification is improper because it was added subsequent to the 4/15/2014 international filing date of this national stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP 608.01 (p) (I) (B) last paragraph and 217(11) (G)) (delete “, the entire content of which is hereby incorporated by reference,” or other similar language). Applicant is required to cancel the new matter in the reply to this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 6, applicant’s specification discloses that the second chamber is defined within the main body (page 5, lines 1-14) that is closed by a secondary lid attached to the main body (page 5, lines 25-30). In a different embodiment, the second chamber is defined within the main lid that closes the first chamber (page 7, lines 14-18) and is closed by a secondary lid that is attachable to the first lid (page 8, lines 5-6). However, applicant’s specification does not disclose an embodiment in which a second chamber defined within the main lid is closed by a secondary lid attached to the main body.

Regarding claim 15, applicant’s specification discloses an embodiment in which the second chamber is defined within the main lid (page 7, lines 14-18) and an embodiment in which the second chamber extends through the first chamber (page 11, lines 12-33). However, applicant’s specification does not disclose an embodiment in which the second chamber is both defined by a recess in the main lid and extends through the first chamber.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, it is unclear whether the limitation “a base wall” (line 1) refers to the base wall of claim 2 or to a new base wall, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the base wall of claim 2.
It is unclear whether the limitation “an upstanding side wall” (lines 1-2) refers to the base wall of claim 2 or to a new upstanding side wall, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the upstanding side wall of claim 2.
Claims 8-10 are indefinite by dependence.

Regarding claim 8, there is insufficient antecedent basis for the limitation “the space within the recess” (line 2) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a space within the recess.

Regarding claim 10, there is insufficient antecedent basis for the limitation “the recess in the base wall” (line 1), rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to a recess in the base wall.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7, 9-10 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 7, claim 2 requires all the limitations of the instant claim. The instant claim therefore fails to further claim 2. 

Regarding claim 9, claim 2 requires the second chamber to be defined within the recess. Since the second chamber cannot simultaneously be within the recess and outside the recess as required by the instant claim, the instant claim impermissibly broadens claim 2. Claim 10 impermissibly broadens claim 2 by dependence.

Regarding claim 16, claim 2 requires the second chamber to be defined within the recess. Since the second chamber cannot simultaneously be within the recess and within a cartridge that can be removed from the recess, the instant claim impermissibly broadens claim 2.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen (US 1,540,484).

Regarding claims 1-2, 7, 18-19 and 22-23, Larsen discloses a device for keeping tobacco moist in a container (lines 8-9). The container has an upstanding side wall (figure 1) and it is evident that is must have a base wall or else the tobacco would fall out and it would cease to be a considered a container. 

Regarding claim 8, Larsen discloses that the outer casing is closed by a closure having apertures in its bottom (lines 53-58, figure 1, reference numeral 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 1,540,484) in view of Brunhoff (US 1,676,683).

Regarding claim 15, Larsen discloses all the claim limitations as set forth above. Larsen does not explicitly disclose the casing extending through the container.
Brunhoff teaches a humidor comprising a tubular member perforated metal having a fibrous core that releases water vapor (page 1, lines 49-98) placed within a hinge of the humidor lid (page 1, lines 28-48). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the container of Larsen with the extending cylindrical fibrous core of Brunhoff. One would have been motivated to do so since Larsen discloses and Brunhoff teaches containers for releasing water vapor to tobacco. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 1,540,484) in view of Atchley (US 2012/0031414).

Regarding claim 17, Larsen discloses all the claim limitations as set forth above. Modified Fitzgerald does not explicitly teach the receptacle containing two or more tobacco products.
Atchley teaches a smokeless tobacco system in which a plurality of similarly shaped smokeless tobacco products are arranged inside an interior space of a container [0047]. Atchley additionally teaches that providing a plurality of similarly shaped products allows an adult user to select any of the products and receive a consistent portion of smokeless tobacco [0047].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the container of Larsen with the plurality of similarly shaped smokeless tobacco products of Atchley. One would have been motivated to do so since Atchley teaches that providing a plurality of similarly shaped products allows an adult user to select any of the products and receive a consistent portion of smokeless tobacco.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 1,540,484) as applied to claim 2 above, and further in view of Clark (US 2009/0014343).

Regarding claim 20, Larsen discloses all the claim limitations as set forth above. Larsen does not explicitly disclose the container containing a snus tobacco product.
Clark teaches a hybrid container that is used for packets of snus [0056] and that packaging items maintains product freshness (abstract).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 1,540,484) as applied to claim 2 above, and further in view of Clark (US 2009/0014343).

Regarding claim 21, Larsen discloses all the claim limitations as set forth above. Larsen does not explicitly disclose the container containing a snus tobacco product.
Fitzgerald teaches a receptacle for tobacco (title) having a receptacle for tobacco (page 1, lines 68-83, figure 1, reference numeral 6). A piece of fresh apple peel provided in a separate compartment providing an excellent flavor and moisture to the tobacco (page 2, lines 1-7), which is considered to meet the claim limitation of a donor product that emits a substance to impart a characteristic to the tobacco product that is conveyed to the tobacco product. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fresh apple peel of Fitzgerald for the asbestos of Larsen. One would have been motivated to do so since Fitzgerald discloses that a fresh apple peel provides both moisture and flavor to tobacco products.

Response to Arguments
Regarding claims 1 and 2, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims are allowable since the amended limitations are not taught 

Regarding claims 6-10 and 15-23, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims are allowable due to dependence on an allowable claim. However, all claims are rejected as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747